The opinion of the Court was delivered by
JOHNSON, J.
The rule very clearly is that a lessee cannot distrain upon his sub-lessee for rent in arrear; and the tech'nical reasons seem to be, the want of privity of estate between them — the right of distress being inseparable from the reversion. Prescote vs. De Forest, 16 Johnson, 159. But a more practical reason will be found in the circumstance, that if allowed, th^ landlord might be deprived of the means of distress. If the lessee may distrain, so may the sub-lessee on his lessee, and so on, ad infinitum, and thus the tenant in ■ possession be subjected to infinite distress. ,,
Motioii dismissed.
O’Neall and Harper, JJ., concurred.

Motion dismissed.